Citation Nr: 1226267	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  04-42 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for left foot disability to include residuals of left foot bunionectomy, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right foot disability to include residuals of right foot bunionectomy and calcaneal spur, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1985 to May 1986.  She also had various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from 1987 to 1997.

This matter came before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2009 the Board reopened claims of entitlement to service connection to include that for bilateral disabilities of the feet and legs (aside from residuals of bilateral bunionectomies and a right calcaneal spur) and granted service connection for bilateral foot disabilities to include bilateral chronic tendonitis and bilateral plantar fasciitis.  It noted that the evaluation of residuals of bunionectomies and right calcaneal spur were inextricably intertwined with the initial evaluation to be assigned by the agency of original jurisdiction (AOJ) to the other bilateral foot conditions.  The Board indicated that the evaluation of the evaluation of the Veteran's residuals of bilateral bunionectomies and a right calcaneal spur must be deferred pending an initial rating determination for the newly service-connected disabilities.  On remand, the AOJ granted service connection for bilateral chronic tendonitis and plantar fasciitis, granting a 10 percent evaluation for each foot.  It also continued the 10 percent evaluations in place for separate foot disabilities to include residuals of bunionectomy.  In January 2011 the Board noted that a current VA examination was necessary and remanded the instant issues for an examination to determine the current severity of the service-connected bilateral bunionectomy with chronic foot pain.  


FINDINGS OF FACT

1.  Left foot disability to include residuals of left foot bunionectomy is productive of moderate disability.

2.  Right foot disability to include residuals of right foot bunionectomy and calcaneal spur is productive of moderate disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of in excess of 10 percent for left foot disability to include residuals of left foot bunionectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2011).

2.  The criteria for an evaluation of in excess of 10 percent for right foot disability to include residuals of left foot bunionectomy and calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2003 discussed the evidence necessary to support a claim for increase.  The evidence of record was listed and the Veteran was told how VA would assist her in obtaining additional relevant evidence.  

In April 2004 the Veteran was advised of the status of her claim.  

A March 2006 letter advised the Veteran of the manner in which VA determines disability ratings and effective dates.

A May 2007 letter invited the Veteran to submit or identify additional relevant evidence.  The evidence of record was listed and she was told how VA would assist her.

In June 2008 the Veteran was advised of the specific criteria under which her bilateral bunionectomies are evaluated.

Letters in May 2009, February 2010, and January 2011 advised the Veteran of the status of her claim.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

With respect to VA's duty to assist, the Board notes that identified treatment records have been obtained and associated with the record.  VA examinations were carried out, and the Board finds that they were adequate in that the examiners reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing their conclusions.  The Veteran has not identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that the RO has complied with the duty to assist requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2008); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  In this case the Board has concluded that the disability has not significantly changed and that a uniform evaluation is warranted for the period considered.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.

VA treatment records indicate that the Veteran underwent surgery on her left foot in September 2003, with Haglund's exostectomy of the left calcaneus.  Additional surgery was performed in February 2004, with revision of the lower leg tendon.  She again underwent surgery in May 2004.  Specifically, revision of Haglund's deformity and plantar fasciotomy were carried out on her left foot.  

In a June 2004 letter, the Veteran's private physician stated that the Veteran had a long history of foot problems dating to 1985.  He noted that she had undergone multiple surgeries.  He indicated that the Veteran's ability to perform any type of employment that required walking of any distance or standing for any length of time was limited.

On VA examination in January 2005, the Veteran's history was reviewed.  The examiner noted that the Veteran was service-connected for left bunionectomy with chronic pain and right bunionectomy with chronic pain and a calcaneal spur.  The Veteran reported that she had experienced chronic pain in both feet since undergoing bunionectomies in 1987 and 1988.  She also reported pain in her heels and indicated that she had undergone multiple surgeries on her left foot.  On physical examination, the Veteran ambulated with a cane.  On the right foot, there was a corrected bunion deformity and the incision was well healed.  There was tenderness over the MTP joint, and range of motion of that joint was noted to be 45 degrees of dorsiflexion and 25 degrees of plantar flexion.  The Veteran had difficulty standing on her toes due to pain.  She identified flare ups involving her heel and the posterior insertion of the Achilles tendon.  On the left, the Veteran was tender over the peroneal tendons.  The bunion showed good alignment and the incision was well healed.  The left MTP joint was slightly tender and the Veteran had 40 degrees of dorsiflexion and  30 degrees of plantar flexion.  There were no significant callosities over the foot on either side.  The examiner commented that the Veteran's bunionectomy sites appeared to be well aligned and well healed, and that they caused her some discomfort.   

An additional VA examination was carried out in November 2007.  The examiner noted that the Veteran used a cane one to two times per week and that she wore custom shoes due to her foot disability.  The Veteran reported that she could walk only one block due to foot complaints and that she could stand for approximately 20 minutes.  Her main complaint was pain.  the Veteran's surgeries were listed.  She noted that she had pain, primarily in the heels and plantar surface of the feet as well as in the region of her Achilles tendons.  Physical examination revealed primarily neutral alignment with no obvious foot deformity.  Multiple surgical scars were nonadherent and nontender.  They were well healed and not significantly discolored.  Repetitive motion testing caused no significant increase in pain, fatigue, weakness, lack of endurance, or incoordination.  

Most recently, a VA examination was conducted in February 2011.  The examiner noted that she had reviewed the Veteran's extensive records.  She also noted that she had been asked to specifically identify the manifestations of the Veteran's bilateral bunionectomy residuals as separate and distinct from other service-connected foot disabilities.  In this regard, the examiner noted that the Veteran had been granted service connection for the residuals of bilateral bunionectomies and a calcaneal spur in 1997.  The examiner also recited a detailed medical history as it pertained to the Veteran's feet.  The Veteran reported that she experienced pain in the metatarsal area on both the top and bottom of her feet, and that it was worse toward the end of the day.  She related that she had swelling toward the end of the day and occasionally had to change her shoes to a larger size.  She noted that her pain was worsened with walking more than 15 minutes or more than a couple of blocks, or on standing more than 15 minutes.  She denied symptoms at rest.  She denied weakness, stiffness, heat, redness, fatigability, or lack of endurance.  She reported that she obtained relief from pain with rolling her feet on a cold bottle, stretching exercises, and steroid shots, noting that she underwent such a shot in January 2010 at the bunionectomy site.  She denied acute flare-ups, stating that her pain was chronic and daily.  Physical examination revealed an antalgic gait.  The Veteran did not use any ambulatory aid or shoe inserts.  Muscle strength was =5/5 in all pedal groups with full range of motion of the major pedal joints.  First metatarsophalangeal joint dorsiflexion was painful at 35 degrees, but the Veteran was able to move it without any restriction several times.  There was no pedal edema, instability, weakness, or tenderness.  Gait was normal.  There were callosities at the balls of the bilateral great toes but no breakdown or unusual shoe wear pattern was noted.  The bilateral bunionectomy scars were 4 inches long above the first metatarsophalangeal joints; they were superficial, nontender, and blended with the surrounding skin.  They were not productive of limited motion.  No hypertrophy, keloid, edema, or erythema was noted at the scar sites.  The Veteran had bilateral hallux  limitus.  The bilateral arches were maintained.  There was no pain over the medial or lateral malleolus.  Overall alignment of the feet was normal.  The Veteran stated that she had difficulty with repetitive toe raises secondary to pain in the balls of her feet and in the great toe joint area.  

The examiner concluded by noting that the Veteran's bilateral plantar fasciitis and tendonitis were not evaluated.  The examiner noted an assessment of status post right and left bunionectomy with chronic foot pain.  It was indicated that the pain was constant and chronic, and seemed to be worsening over the years.  The examiner characterized the overall disability as moderate, and noted that there was no incoordination, weakened movement, or excessive fatigability on use that could be elicited on examination.

The Veteran's bilateral foot disability, which includes the residuals of bilateral bunionectomy and a right calcaneal spur, is assigned a 10 percent evaluation for each foot, having been rated under the criteria for other foot injuries.  This rating contemplates moderate disability.  A 20 percent evaluation is assigned where there is moderately severe disability, and a 30 percent evaluation is assigned where there is severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Having reviewed the evidence of record with respect to the Veteran's bilateral bunionectomy residuals and right calcaneal spur, the Board has concluded that evaluations in excess of 10 percent are not warranted.  In reaching this conclusion, the Board has considered the Veteran's complaints related to her feet and notes that her pain complaints have primarily focused on her heels and Achilles tendon area.  VA examiners in January 2005 and November 2007 noted that the bunions had good alignment, and that alignment was primarily good with no obvious foot deformity.  The February 2011 VA examiner was asked to focus on the functional impairment caused by the bunionectomy residuals and right calcaneal spur, and she did so.  Specifically, she noted the Veteran's report of pain in the metatarsal area of both feet.  At that time, the Veteran also denied weakness, stiffness, heat, redness, fatigability, and lack of endurance, as well as acute flare-ups.  Range of motion was full with some pain at the end point of dorsiflexion, but the Veteran was able to move without restriction several times.  Overall alignment of the feet was good.  The examiner specifically concluded that the disability was moderate, and the Board finds this report to be the most probative evidence of record regarding the severity of her service-connected residuals of a left bunionectomy with right calcaneal spur.

As noted, the Board is required to consider the effect of pain and weakness when rating a disability of the musculoskeletal system. 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca.  However, the objective evidence does not demonstrate functional limitation due to pain or weakness that more nearly approximates the criteria for 20 percent evaluations.  As such, the Board finds that the currently assigned evaluations are appropriate for the Veteran's bunionectomy residuals and right calcaneal spur.

The Board notes that the Veteran is competent to report that her disability is worse.  However, given the presence of multiple disabilities in her feet, the Board concludes that the more probative evidence consists of that prepared by the neutral skilled VA professional, who was specifically asked to differentiate the impairment resulting from the disability on appeal from other service-connected disabilities.  Therefore, the Board concludes that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three- step inquiry for determining whether a Veterans entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected bunionectomy residuals and right calcaneal spur. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate rating criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In short, the evidence does not support the proposition that the Veteran's service connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).



ORDER

Entitlement to an evaluation in excess of 10 percent for left foot disability to include residuals of left foot bunionectomy is denied.

Entitlement to an evaluation in excess of 10 percent for right foot disability to include residuals of right foot bunionectomy and calcaneal spur is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


